Citation Nr: 0837649	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the claims.

The veteran provided testimony a hearing before the 
undersigned Acting Veterans Law Judge in June 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The record also reflects the veteran initiated an appeal to 
an October 2007 rating decision which denied service 
connection for a left shoulder disorder and a psychological 
condition (to include bipolar disorder).  However, it does 
not appear that the veteran perfected his appeal to that 
decision by filing a timely Substantive Appeal after a 
Statement of the Case was promulgated in December 2007.  
Accordingly, the Board does not currently have jurisdiction 
over these issues.  See 38 C.F.R. §§ 20.200, 20.302.


FINDING OF FACT

A chronic disability of the low back and/or neck was not 
shown in service, degenerative joint disease of the lumbar 
and/or cervical spine was not diagnosed within one year of 
service discharge, and the competent medical evidence is 
against the finding that the veteran's current disabilities 
of the lumbar and cervical spines is etiologically related to 
his active service.






CONCLUSION OF LAW

Service connection is not warranted for disabilities of the 
lumbar and cervical spines.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by letters dated in 
November 2005 and March 2006.  Taken together, these letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2006 letter also contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder, to include records from the Social Security 
Administration.  The veteran has had the opportunity to 
present evidence and argument in support of his claim, to 
include at the June 2008 Board hearing.  Nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded a 
VA examination in January 2006 regarding this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran essentially contends that he currently has 
disabilities of the lumbar and cervical spines as a result of 
injuries sustained from an in-service motor vehicle accident.  
He says he has been suffering from chronic low back and neck 
pain since his active service.

The first element of Hickson has been met.  The record shows 
that the veteran receives current treatment for chronic pain 
of the lumbar and cervical spines.  A January 2006 VA 
examination report diagnosed him as having cervical and 
lumbar strain as well as degenerative joint disease of 
cervical and lumbar spines.  


As to the second element of Hickson, service treatment 
records reflect that the veteran was treated for complaints 
of back pain in July 1974.  His records also confirm that he 
was treated for complaints of neck and back pain in March 
1975 following a motor vehicle accident rolling over 4 times 
the previous night.  He was subsequently treated for back 
pain again in March 1977.  Evidence of an injury of the neck 
and low back is therefore established.

However, despite the foregoing, the Board finds that the 
preponderance of the medical and other evidence of record is 
against a finding that the veteran's current disabilities of 
the lumbar and cervical spines are causally related to his 
active military service.  First, while he was seen for 
complaints of low back and neck pain in service, service 
treatment records do not show that a chronic disability of 
the lumbar and/or cervical spine were diagnosed.  Indeed, his 
neck and spine were clinically evaluated as normal on his 
July 1977 separation examination.  Although the veteran 
maintains he had chronic pain since service, nothing in the 
post-service medical records indicate treatment for problems 
of the lumbar and/or cervical spine until 1996, almost 20 
years after his separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also finds it significant that the initial post-
service treatment records contain no reference to his 
complaints of neck and back pain being related to active 
service.  For example, records dated in August 1996 reflect 
treatment, in part, for back pain following a horse riding 
accident.  X-rays revealed a fractured pelvis.  Subsequent 
records dated in August 1998 note complaints of neck and low 
back pain following a 3-day bus ride.  Records dated in 
January 1999 note, in part, that his reported problems began 
with the 1996 horse riding accident.  Records dated in 
September 2000 and September 2001 note back pain after 
bending to pick something up.  Similarly, records dated in 
February 2002 note complaints of neck and upper back pain 
after much lifting.  

Recognition is given to the favorable medical evidence 
submitted by the veteran.  Specifically, a November 2005 
private medical statement form G. P., D.C., noted that he 
first treated the veteran for upper back and neck pain in 
March 1998, and that the degenerative changes revealed on X-
rays would typically be indicative of a significant prior but 
unidentified trauma.  A December 2005 private medical 
statement from N. M. M., M.D., reported that the veteran had 
been battling chronic neck and back pain, and that his 
symptoms started many years ago after an accident that 
occurred while he was serving in the military.

The opinions of Drs. G.P. and N.M.M. are entitled to little 
or no probative weight regarding the etiology of the 
veteran's lumbar and cervical spine disorders, however.  
First, nothing in those statements address the lack of 
treatment for the claimed disabilities until many years after 
service.  Further, nothing indicates that either clinician 
reviewed the veteran's VA claims folder in conjunction with 
their opinions.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.).  

Finally, and of greater import, any history regarding the 
veteran provided to these physicians regarding his inservice 
injury (motor vehicle accident) should be discounted as 
incredible.  It is true that the service treatment records 
note that the veteran was seen for complaints of his back and 
neck pain following a motor vehicle accident.  However, on 
consideration of his oral testimony in June 2008, the Board 
finds the veteran's veracity to be significantly compromised.  
The veteran testified that he was traveling at speeds in 
excess of 70 miles per hour when he lost control of his 
vehicle and rolled it once and flipped it end-over-end three 
times.  Transcript at 16.  He further testified that he was 
able to drive the car home five miles.  Id.  However, when 
morning came, he said that he called a friend to tow the 
vehicle because the damage made it un-drivable.  Id at 17.   
He described having to stop numerous times on the way to the 
garage in order to pick up pieces of the car.  Id.  Finally, 
despite the seemingly horrific nature of the accident, the 
veteran stated that a Line of Duty determination was never 
made, and that no accident report was ever taken.  In short, 
the undersigned did not find the veteran to be credible.  Any 
medical opinion based on this history, to include that of 
Drs. G.P. and N.M.M., would therefore have no probative 
value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
(held that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

Notwithstanding the foregoing, the Board notes that the 
January 2006 VA examination contains a competent medical 
opinion against the claim that is based upon both an 
evaluation of the veteran and review of his VA claims folder.  
In making this opinion, the VA examiner emphasized that while 
the veteran was treated in service, he had no problems on his 
separation examination regarding his neck or his low back.  
The examiner also noted that the veteran reported injuring 
his left knee as a result of a post-service motorcycle 
accident, and that medical records indicated the veteran had 
a history of fractured pelvis in 1996 as well as a left lower 
leg fracture that occurred when he pulled a horse on top of 
him when he was going up a canyon.


The Board acknowledges that the veteran has criticized the 
accuracy of the January 2006 VA examiner, to include at his 
June 2008 Board hearing.  He emphasized that he did not 
injure his neck or his back in either the aforementioned 
motorcycle or horse riding accident.  In support of this 
assertion, he submitted an October 2007 private medical 
statement from S. K. S., M.D., who reported that he treated 
the veteran for a fractured pelvis and SI joint injury in 
1996 following the horse accident; that the cervical and 
lumbar spines were not injured; and opined that the veteran's 
current neck and lumbar spine disabilities were not a result 
of the horse accident in 1996.  Further, the veteran 
contended that the January 2006 VA examiner was biased, as 
exemplified by the fact the examiner characterized the 
veteran as a "questionable historian."  However, as 
discussed above, the Board has essentially found the veteran 
to be a questionable historian.

The Board notes, however, that the findings of the January 
2006 VA examiner appear to be consistent with the facts of 
the case as documented by the medical and other evidence of 
record.  Moreover, the examiner did not relate the current 
disabilities to either of post-service motorcycle or horse 
accident, but used the veteran's description of these 
incidents, among others, as the basis for characterizing the 
veteran as a "questionable historian."  In sum, the opinion 
expressed by the VA examiner was supported by the evidence of 
record, and nothing indicates a personal bias against the 
claim.  Therefore, the Board finds that his opinion is 
sufficient for resolution of the case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.





ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


